DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/4/20, 12/17/20, and 8/27/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusakabe (US 2013/0278968).

circuitry configured to transfer data to storage that is a transfer destination (image reading apparatus 012 sends image data to the outside; ¶ 0043, Fig. 3), 
wherein, in response to a data transfer request from a device (request from outside; ¶ 0044), the circuitry is configured to transfer the data with reference to distribution settings information that designates a storage location of the data in the storage (document registration request to store processed image data; ¶ 0055).

Regarding claim 2, Kusakabe teaches the information processing system of claim 1, wherein the circuitry is further configured to: 
receive registration of transfer settings information that is related to the distribution settings information (scan ticket generation; Fig. 8); 
acquire storage destination information that indicates the storage location of the distribution settings information in the storage as the transfer settings information (acquire information; ¶ 0077, Fig. 12 S1208); and 
acquire the distribution settings information from the storage based on the storage destination information (acquire URL of storage location; ¶ 0077, Fig. 12 S1209).

Regarding claim 3, Kusakabe teaches the information processing system of claim 2, further comprising: one or more memories (¶¶ 0051-0055, Fig. 5), wherein the circuitry is further configured to: store the distribution settings information in the 

Regarding claim 4, Kusakabe teaches the information processing system of claim 2, wherein the circuitry is further configured to: acquire the distribution settings information from a device that transmits the data (scan ticket selection screen; ¶¶ 0060-0061, Fig. 9).

Regarding claim 5, Kusakabe teaches the information processing system of claim 2, wherein the circuitry is further configured to: acquire storage account information indicating a storage account (receive scan setting information; ¶ 0052); and transmit the storage account information to the storage (store generated scan ticket in scant ticket storage unit 506; ¶ 0052).

Regarding claim 6, Kusakabe teaches the information processing system of claim 1, wherein the data includes information that identifies a transmission source (document file name; ¶¶ 0056-0057, Figs. 6 and 7); and the distribution settings information includes information on a distribution destination for each transmission source (Fig. 7).

Regarding claim 7, Kusakabe teaches the information processing system of claim 1, wherein the device is an image forming apparatus (image reading apparatus 

Regarding claim 8, Kusakabe teaches the information processing system according to claim 1, wherein the information processing system is implemented by one or more information processing apparatuses (¶¶ 0031-0033, Fig. 1). 

Claims 9 and 10 recite similar limitations as claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claims 9 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ota (US 2018/0278516) teaches a communication system that controls communication routing.
Fujii (US 2015/0040187; cited in IDS filed 8/27/21) teaches a service provision system that performs distribution of data over a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672